Citation Nr: 9916649	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus of the lumbosacral spine, on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION


The veteran served on active military duty from February 1993 
to September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1996 rating determination by the Winston-Salem, North 
Carolina Regional Office (RO).  This case was previously 
before the Board in May 1998 and remanded for additional 
development and adjudication.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its May 1998 remand has 
not been performed.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
prior to March 1, 1999) (Court) concluded that the Board had 
erred when it considered a claim when the RO had not 
conformed to the dictates of the earlier Board remand. 

In the May 1998 remand, the Board noted, in pertinent part, 
its consideration of the results of the July 1997 VA 
examination as well as records from private chiropractor, 
P.W. Williams dated in April 1997.  The Board remanded the 
veteran's claim for a disability evaluation greater than 
20 percent for his service-connected low back disability for 
further evidentiary development.  In relevant part, the Board 
asked the RO to schedule the veteran for a VA neurological 
examination.  Specifically, the Board requested that the VA 
examiner conducting this evaluation include range of motion 
studies along with a discussion of any further limitation of 
motion due to pain and whether there was greater impairment 
during periods of exacerbation or any other manifestations of 
the disability as defined by appropriate rating criteria as 
outlined in 38 C.F.R. § 4.71a, Codes 5292 and 5293.

The August 1998 VA examination report does not provide the 
specificity required by DeLuca v. Brown, 8 Vet.App. 202 
(1995) and Hicks v. Brown, 8 Vet.App. 417 (1995), regarding 
functional loss due to pain.  Specifically, the examination 
report lacks range of motion studies as well as findings 
related to functional loss due to pain, weakness, excess 
fatigability or incoordination and the extent to which these 
factors affect range of motion.  The circumstances of this 
claim, including the nature of the disability and the 
veteran's contentions on appeal, raise a question regarding 
the extent to which he has functional impairment due to pain 
and is thereby entitled to higher ratings on the basis of 
pain pursuant to 38 C.F.R. §§ 4.40, 4.45 (1998).  The matter 
is discussed at length in DeLuca v. Brown, 8 Vet.App. 202 
(1995) and Hicks v. Brown, 8 Vet.App. 417 (1995), both of 
which are referred to the attention of the RO.  

Therefore, the Board is compelled to find that reexamination 
of the veteran is necessary in the present case in order to 
allow for proper assessment of his low back disability under 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Board further notes that 
as regards painful motion of the low back, the provisions of 
38 C.F.R. § 4.59 (1998) must be considered.  

The Board further notes that the present case involves the 
initial rating for the veteran's service-connected low back 
disability.  The RO, in determining entitlement to a rating 
in excess of 20 percent for the service-connected low back 
disability should therefore consider the appropriateness of 
assigning "staged " ratings.  In Fenderson v. West, 12. 
Vet.App. 119 (1999), the Court held that in the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - "staged" ratings.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected low back disability since 
service discharge.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.

2.  The veteran should be scheduled for 
neurologic and orthopedic examinations, 
to determine the current manifestations 
and severity of his service-connected 
herniated nucleus pulposus of the 
lumbosacral spine.  All indicated tests 
and studies should be conducted.  The 
veteran's complaints and the clinical 
findings should be recorded in detail.  
On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiners 
should express an opinion regarding the 
overall degree of physical impairment 
resulting from the veteran's service-
connected low back disorder and the 
effect of the low back disorder on his 
ability to work.  The reasoning behind 
the conclusions should be stated in full.

The neurologic examiner should 
specifically comment upon the presence 
and, if present, the extent of nerve 
impairment.  It is essential that the 
neurologist discuss the presence or 
absence of symptoms compatible with 
sciatic neuropathy (and whether these 
symptoms are persistent), characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk and provide a clear 
description of any other neurological 
findings appropriate to the site of any 
diseased discs and the degree of relief 
that the veteran has from these symptoms.  

The orthopedic examiner should provide an 
accurate assessment of the disability 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
functional limitation resulting 
therefrom.  Range of motion studies 
should be specifically reported in 
degrees in all directions.  
Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed to the extent 
necessary.  These determinations should, 
if feasible, be expressed in terms of 
additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation of motion, if feasible.  

The claims folder must be provided to and 
reviewed by the examiners as part of the 
examinations.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca, Id. and 
Hicks, Id., and all other applicable VA 
regulations, including 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1998), should be 
specifically discussed.  The RO should 
consider whether staged ratings are 
appropriate in this case, in accordance 
with the decision of the Court, discussed 
above.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



